EXAMINER’S COMMENT
The replacement drawings filed on 05/19/2022 have been entered. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	The application has been amended as follow:
	In the Claims filed on 05/19/2022:
In claim 9, line 3, the phrase “upper coupling part” has been replaced with the phrase 
--upper coupling portion--.

4.	The amendment was made to correct for an inconsistent terminology in the claim. Authorization from applicant or attorney/agent of record are not required if the changes are not substantive.  See MPEP 714, numeral II, subsection E.  

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
Claim 1 was amended to include limitations previously indicated as allowable in the Office action mailed on 03/01/2022.
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically, a chest expander comprising: a head part; two operating arms each connected to the head part by a rotating shaft and configured to approach or be spaced apart from each other; elastic members that are disposed between the operating arms to cross and configured to provide an elastic force in a direction in which the operating arms are spaced apart from each other due to compression deformation that causes a decrease in length when the operating arms approach each other, wherein each elastic member has an upper coupling portion connected to one of the operating arms and a lower coupling portion connected to the other of the operating arms; and elastic force adjusting parts that allow the upper coupling portions of the elastic members to move along the operating arms and to be fixed so that of a strength of elastic force provided by the elastic members when the operating arms approach each other is adjusted; wherein the operating arms include teeth-shaped parts formed on upper end portions thereof and including gear teeth for engaging so that the operating arms are rotated to approach or be spaced apart from each other with the teeth-shaped parts being engaged with each other.
Claims 2-10 and 12-16 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702.  The examiner can normally be reached on Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW S LO/Primary Examiner, Art Unit 3784